U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Keyuan Petrochemicals, Inc. (Exact name of registrant as specified in its charter) Nevada 45-0538522 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Qingshi Industrial Park Ningbo Economic & Technological Development Zone Ningbo, Zhejiang Province P.R. China 315803 (86) 574-8623-2955 (Issuer's telephone number) (Former address) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yeso No x As of August 13, 2010, there were 3,181,504 shares of Common Stock, par value $0.001 outstanding, 6,738,336 shares of Series A Preferred Stock, par value is $.001, 47,658 shares of Series M Preferred Stock, par value is $.001. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1.Financial Statements Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations and Comprehensive Income (loss) 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 - 22 Item 2.Management’s Discussion and Analysis or Plan of Operation 23 Item 3.Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II – OTHER INFORMATION Item 1.Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2.Unregistered Sales of Equity Securities And Use Of Proceeds 33 Item 3.Defaults Upon Senior Securities 33 Item 4.(Removed and Reserved) 33 Item 5.Other Information 33 Item 6.Exhibits 33 PART I – FINANCIAL INFORMATION Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Keyuan Petrochemicals, Inc. We have reviewed the accompanying consolidated balance sheet of Keyuan Petrochemicals, Inc. (the “Company”) as of June 30, 2010, and the related consolidated statements of operations and comprehensive income (loss) for the three months and six months ended June 30, 2010 and 2009, and the consolidated statements of cash flows for the six months ended June 30, 2010 and 2009. These consolidated financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. /s/ PATRIZIO & ZHAO, LLC Parsippany, New Jersey August 6, 2010 1 Consolidated Balance Sheets June 30, December 31, (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Trade notes receivable Inventories Advance payments Prepaid tax expense Due from unrelated parties - Deferred tax assets Other current assets Total current assets Property, plant and equipment, net Other assets Intangible assets, net Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable – trade and accrued expenses $ $ Accounts payable – construction related Short-term bank loans Current portion of long-term debt Trade notes payable Advance from customers Due to former shareholder - Due to unrelated parties - Other current liabilities Total current liabilities 228,036,372 171,023,875 Long-term debt 37,408,500 Total liabilities Stockholders’ equity: Series A preferred stock, $0.001 par value, 20,000,000 shares authorized, 6,738,336 shares issued and outstanding at June 30, 2010 - Series M preferred stock, $0.001 par value, 47,658 shares authorized, issued and outstanding at June 30, 2010 48 48 Common stock, $0.001 par value, 50,000,000 shares authorized, 3,181,504 issued and outstanding at June 30,2010 - Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity 44,614,580 10,627,959 Total liabilities and stockholders' equity $ $ See accompanying notes to financial statements. 2 Consolidated Statements of Operations and Comprehensive Income (loss) (Unaudited) For the Three Months For the Six Months Ended June 30, Ended June 30, Sales $ $
